department of the treasury internal_revenue_service washington d c employer_identification_number contact person contact number ore lot date jun u lll numbers e nd n o e z o dear applicant this letter is in reply to the letter from your authorized representative dated date as amended by letter dated date in which m requested rulings with respect to the tax consequences of the formation of a tax exempt entity as a holding_company and the formation of a profit making subsidiary as described below m is an educational_organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the internal_revenue_code m is a publicly_supported_organization described in sec_509 of the code m's articles of incorporation state that m's purpose is to aid promote and encourage by all appropriate means including gifts of money or other_property schools facilities and other organizations that are exclusively educational m currently has no members but intends to amend its certification of incorporation to make n its sole member n is a recently incorporated organization that was organized and will be operated exclusively for the benefit of m n has been recognized as exempt from federal_income_tax under sec_501 of the code and has been determined to be a supporting_organization described in section a n’s initial board_of trustees has five members ail of whom except one are also trustees of m after m makes n its sole member n will have the authority to appoint m's trustees n states that it will amend its bylaws to state that at least a majority of its trustees also serve on m's board_of trustees n states that initially it will share ail facilities equipment employees and other assets in allocated portions with m which will be accurately recorded on each organization‘s books_and_records n will reimburse m at fair rental value for_the_use_of the facilities equipment and other assets owned by m lf o was recently incorporated as a for-profit corporation and formed for bona_fide business purposes the establishment of partnerships with other for-profit organizations capital development cash management services and the administration of individual retirement plans o's certificate of incorporation provides that its initial board_of directors shall have seven members one of these seven members is also a trustee of m and n o's bylaws restrict its shareholder's ability to appoint its directors by requiring that a majority of its directors shall not be trustees or officers of m or n states that its daily business operations will be managed by its officers and that neither m nor n will participate in its business planning or day-to-day operations m states that initially o will share certain functions equipment and other assets in allocated portions with m which will be accurately recorded on each company's books_and_records m states that all of its and n's relationships with o will be at arm's length and that o will reimburse m at fair rental value for_the_use_of the facilities equipment and other assets owned by m m states that it is not anticipated that any employees of will be shared with either m or n but that if such sharing of employees is required all shared employees will be compensated by each company in accordance with the amount of time such employees devote to each company m states that o at all times will maintain separate bank accounts and have its own stationery and telephone lines o intends to make dividend distributions to its parent company n which will use a portion of the funds to operate itself and contribute the remainder to m for its exempt purposes sec_501 c of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code excludes from the definition of the term private_foundation an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or and is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code provides that one of the modifications referred to in sec_512 is that all dividends shall be excluded from the term unrelated_business_taxable_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the income_tax regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_67_390 1967_2_cb_179 describes four cases where new applications for recognition of exemption would have to be filed created and each new entity must establish its exemption in accordance with sec_1_501_a_-1 of the regulations accordingly each new entity must file an application_for recognition of exemption to establish that it qualifies for exemption from federal_income_tax in each of the four cases described a new legal entity has been for federal_income_tax purposes a parent_corporation and its subsidiaries are separate taxable entities so tong as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 cir that is where a corporation is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt supra pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded 483_f2d_1098 cir you have represented that o was formed for bona_fide business purposes and will conduct various business activities since is organized with a bona_fide intention that it will have some real and substantial business function its existence will not be disregarded for federai tax purposes the only issue therefore is whether o should be deemed for tax purposes to be an instrumentality of mor n as noted above where a parent_corporation so controls the affairs of the subsidiary that it is an instrumentality of the parent the corporate entity of the subsidiary may be disregarded in the absence of such control the existence of the subsidiary will generally not be disregarded based on the above facts and representations the activities and income of o will not be attributed for purposes of i continued qualification for recognition of exemption as organizations to m or n described in sec_501 of the code and ii possible receipt of unrelated_business_taxable_income with respect to o's activities accordingly the creation of will not adversely affect m’s or n’s continued qualification for recognition of exemption as organizations described in sec_501 or result in unrelated_business_taxable_income under sec_512 subsequent to the formation of n and o m will continue to operate exclusively for charitable purposes within the meaning of sec_501 of the code although m will be amending its articles of incorporation to change its membership structure it will not reincorporate or otherwise form itself into a new legal entity the actions described above in and of themselves will have no adverse effect on a determination of exempt status or exception from private_foundation_status of either m or n as provided in sec_512 dividends are specifically excluded from the definition of unrelated_business_taxable_income based on the facts and circumstances concerning the reorganization and related transactions as stated above we rule as follows n is exempt under sec_501 of the code n is determined to be other than a private_foundation pursuant to sec_509 o's for-profit activities will not jeopardize the tax exempt status of either m or n n's receipt of dividend distributions from will not be treated as unrelated_business_taxable_income under sec_511 to either m or n m's change from a non-member organization to a single member organization will not trigger the need for m to file a new application_for recognition of exemption the president of m and n who is also on the board_of trustees of both m and n and on the board_of directors of o may serve as an officer of o without jeopardizing the tax exempt status of either morn these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions conceming your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled herein we express-no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code we have not been asked and we express no opinion on whether any amounts received by m from n or o providing facilities equipment or other assets constitute unrelated_business_taxable_income under sec_512 of the code furthermore we have not been asked and we express no opinion on whether payments of rent by n or o to m would be subject_to tax by reason of sec_512 in return for this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be tised or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this fetter sincerely yours signed garland a carter manager exempt_organizations technical group
